BARRY, Judge,
concurring with reasons.
In State v. Berniard, 625 So.2d 217 (La. App. 4th Cir.1993) this Court was evenly divided en banc (6-6) on whether State v. Dobson, 578 So.2d 533 (La.App. 4th Cir.1991), writ denied, 588 So.2d 1110 (La.1991) should be overruled.
I am convinced that Sullivan v. Louisiana, — U.S. -, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993) is the law of our land and Dobson must be overruled.
Until State v. Berniard is final, then State v. Dobson is the rule of this Circuit. Accordingly, I therefore concur with the majority.